Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the embodiment of Figs. 7 & 8 does not show the details of the claimed capacitors, electrodes, suspended region cavities or sidewalls that are the claimed invention as shown in the embodiment of a two-axis accelerometer of Figs. 1, 2 & 6.  Figures 7 & 8 show a pivoting feature for a third axis sensing that is not combinable with the claimed invention (Figures. 1, 2 & 6). A figure for Claim 8’s out of plane accelerometer with all the features of the base Claim 1 is required depicting claimed features of Claim 1 on the embodiment of Figs. 7 & 8 in order to have an out of plane accelerometer cited in Claim 8.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 & 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 14 & 15 cite a similar limitation of “a suspended region of semiconductor material that is moveable in a rotational direction relative to the fixed region” which is unclear as to what “a rotational direction” requires in terms of supporting structure.  The two-axis accelerometer embodiment of Figures 1, 2 & 6 are described in Claims 1 & 14.  The claiming of a rotation in two-axis is therefore interpreted as an in-plane rotational twist within the XY plane.  Figs. 7 & 8 depicts a rotational feature using a pivoting anchorage that provides an out of plane sensing that is not claimed and is not depicted in the figures or described as a modification to the claimed embodiment of a two-axis accelerometer of Figs. 1, 2 & 6. The embodiment of Figs. 7 & 8 is therefore not interpreted within the given claims.

Claim 4 recites the limitation “a high-pass filter coupled to the capacitance-to-voltage converter to receive the output voltage signal and configured to filter the output signal to remove selected contributions from the output voltage signal and to provide a filtered output signal” where the added term “configured to filter the output signal to remove selected contributions from the output voltage signal” is unclear as to what additional “selected contributions” are required to be removed other than a range of low frequency signals that is the function of a “high-pass” filter.   Examiner looks to the specification [0051-0052] and finds a low-frequency filtering of components of the signal  f.sub.m>20 kHz, in addition to f.sub.mech>20 kHz are filtered.  To clarify the claim the term should state “removes selected low-frequency components from the output voltage”. 

Claim 8 recites the limitation “the accelerometric sensor is an out-of-plane acceleration sensor” which is unclear as base Claim 1 is the embodiment of Figures 1,2 & 6 as is the subsequent language in Claim 8 describing  a two-axis accelerometer.  Claim 8 does not provide structural requirements that allows for sensing in a third-axis.  Looking to the specification [PGPUB 0075  there is a description of a pivoting structure  in the embodiment of Fig.7 which is a different invention and type of accelerometer than the claimed embodiment of Figs. 1, 2 & 6.  The invention of Figs. 7 & 8 should be separately claimed under its own base claim to include the three-axis structure.  
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130104656: “Smith”) in view of Comi (US 8671756: “Comi”).

Claim 1:  Smith discloses an electronic device (Fig. 8), comprising: an accelerometric sensor (Fig. 8:  302) including, a fixed region (Fig. 8:  501 & frame 514); a suspended region (Fig. 8: suspended mass 502) of semiconductor material [0028:  metal-oxide-semiconductor (CMOS)] that is moveable in a translational direction [0034:  senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction)] relative to the fixed region (Fig. 8:  501) [0028:  MEMS accelerometer 202 includes a mass (e.g., mass 502) suspended from a substrate of the integrated circuit (e.g., substrate 501)]; a first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) attached to fixed region (Fig. 8:  501 & frame 514)[0028:  a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame of accelerometer 202 (e.g., frame 514)] and configured receive an electrical modulation signal including at least one periodic component having a first frequency (Fig. 3: AC Signal into accelerometer and demodulator to form VSENSE  at a frequency fSENSE) [0026  the capacitive displacement measurement is carried out using a sensing signal, which is an AC excitation signal having a frequency fSENSE (e.g., 10 kHz&lt;f.sub.SENSE&lt;1 MHz), and results in an output signal that is characterized by a small current at a high frequency] a first variable capacitor (Fig. 8: 504 & 506 electrodes with capacitive finger 520) formed by the suspended region (Fig. 8: suspended mass 502 extends out to capacitive finger 520) [0028:  and capacitor finger 520 of mass 502] and the first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) attached to fixed region (Fig. 8:  fixed substrate 501 & frame 514)[0028:  a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame] and to provide a first electrostatic force (VDAMP generates force Fe) [0030:   damping force generated based on VSENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates VDAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force Fe) that is proportional to the velocity of the mass] to the suspended region based on the electrical modulation signal (VSENSE generating FSENSE) [0030:   damping force Fe generated based on VSENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates VDAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force Fe) that is proportional to the velocity of the mass]; and a sensing structure (Fig. 8: sensing 513 & 515) configured to generate [0028], responsive to the first suspended region  (Fig. 8: suspended mass 502) experiencing an acceleration [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., Vo of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7)] that causes movement of the suspended region  (Fig. 8: suspended mass 502) in the translational [0034:  senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction) with a second resonant frequency, which is frequency offset from the first resonant frequency, and a second bandwidth], an electrical sensing signal (e.g., of FIG. 3: VO) [0028:  displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7)] that indicates the position [0028] of the suspended region (Fig. 8: suspended mass 502) relative [0028] to the fixed region (Fig. 8:  501) and includes a frequency-modulated component (Vo) that is a function of the acceleration [0033:  a constant voltage on a capacitor formed by a mass and the frame (e.g., by applying a constant DC voltage, VDC, to the electrodes of MEMS accelerometer 302) and generates the output voltage, VO, which is proportional to a velocity of the mass of the accelerometer whereby acceleration is calculated] and a function of the first frequency of the electrical modulation signal (Fig. 3a: signal generator input signal to accelerometer 202 to produce Vo) [0028:  a DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., Vo of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS 

Note regarding the preamble of Claim 1 citing the intended use of a portable electronic device.  When reading the preamble in the context of the entire claim, the recitation of a portable device the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor and a processing unit electrically coupled to the accelerometric sensor.

Comi teaches an intended use for an accelerometric sensor in a portable electronic device (Fig. 3: 18 electronic apparatus 18) [Col. 9 lines 5-15 a portable apparatus, such as a laptop, a palm-top, or a photographic camera or a video-camera], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18] and Comi teaches a processing unit (19) electrically coupled to the accelerometric Sensor (16) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices that contain a processor as motivation to use Smith’s accelerometric sensor in a portable electronic 

Claim 10. Smith discloses a method [Abstract], comprising: detecting an acceleration using an accelerometric sensor (Fig. 8: accelerometer) [0030 calculations for acceleration], the detecting including: biasing signal [0028:  DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502] first (Fig. 8: second modulation electrode: 504 & 506)and second modulation electrodes (Fig. 8: second modulation electrode: 508 & 510) with an electrical modulation signal having a first frequency (Fig. 3: AC Signal into accelerometer and demodulator to form VSENSE  at a frequency fSENSE) [0026  the capacitive displacement measurement is carried out using a sensing signal, which is an AC excitation signal having a frequency fSENSE (e.g., 10 kHz&lt;f.sub.SENSE&lt;1 MHz), and results in an output signal that is characterized by a small current at a high frequency], the first (Fig. 8: 504 & 506) and second (Fig. 8: 508 & 510) modulation electrodes being fixed relative [0028:  a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame] to a bearing structure (Fig. 8: 501 bearing structure with frame 514); capacitively coupling (Fig. 8 coupling fingers 520 & 522 capacitively couple to respective electrodes) the first (Fig. 8: second modulation electrode: 504 & 506) and second modulation electrodes (Fig. 8: second modulation electrode: 508 & 510)  to a suspended region (Fig. 8: suspended mass 502) so as to generate first and second electrostatic forces (Fig. 3: VDAMP generates force Fe) [0030:   damping force generated based on VSENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates VDAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force Fe) that is that are applied to the 25suspended region (Fig. 8: suspended mass 502), the first and second electrostatic forces (VDAMP for each electrode) being based on the electrical modulation signal [0024:   A capacitive transducer applies a damping force to the moving mass in response to the control signal]; and generating an electrical sensing signal (Vo) responsive to the bearing structure --[0028] and suspended region (Fig. 8: suspended mass 502) experiencing an acceleration [0033:  a constant voltage on a capacitor formed by a mass and the frame (e.g., by applying a constant DC voltage, V.sub.DC, to the electrodes of MEMS accelerometer 302) and generates the output voltage, V.sub.O, which is proportional to a velocity of the mass of the accelerometer whereby acceleration is calculated], the suspended region (Fig. 8: suspended mass 502)  being moveable relative to the bearing structure [0028:   displacement measurement is based on measuring an AC current of the capacitive system. In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3)] and the electrical sensing signal (Vo) indicating a position of the suspended region (Fig. 8: suspended mass 502) relative to the bearing structure [0028] and the electrical signal (Vo) including a frequency- modulated component that is a function of the acceleration and a function of the first frequency of the electrical modulation signal [0028:  displacement measurement is based on measuring an AC current of the capacitive system (e.g. first frequency). In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal (e.g. first frequency) are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3)]. 
Smith does not explicitly disclose:
processing the electrical sensing signal using a processing unit electrically coupled to the accelerometric sensor. 
 

Comi teaches processing the electrical sensing signal [Col. 9 lines 5-15] using a processing unit (19) electrically coupled to the accelerometric sensor (16) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices that contain a processor as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Boser 0009].

Claim 14. An electronic device, comprising: an accelerometric sensor (Fig. 8)[0020:  FIG. 9 illustrates an exemplary MEMS accelerometer device] including, a fixed region (Fig. 9:  501); a suspended region (Fig. 9: suspended mass 502) of semiconductor material [0028:  metal-oxide-semiconductor (CMOS)] that is moveable in a rotational direction (Fig. 9: x-axis and y-axis rotational two axis gyroscope) relative to the fixed region (Fig. 9: fixed substrate 501 with raised frame 202); first (Fig. 9: second modulation electrode: 504 & 506) and second modulation electrodes (Figs. 8 & 9: second modulation electrode: 508 & 510) attached to fixed region (Figs. 8 & 9:  501 with frame 202) and configured receive an electrical modulation signal , the suspended region (Fig. 9: suspended mass 502) overlying the first  and second modulation electrodes (Fig. 8: second modulation electrode: 504 & 506); elastic suspension elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] coupling the suspended region (Fig. 8: suspended mass 502) to the fixed region (Fig. 9:  501 at fixed frame 202) and configured to enable rotation (Fig. 9: x-axis and y-axis two axis rotation spin around two axis) of the suspended region (Fig. 9: suspended mass 502) about an axis of rotation (Fig. 9: x-axis and y-axis two axis rotation spin around two axis) parallel to a surface of main extension (Fig. 9 suspensions connecting mass 502 to frame 202) of the suspended region (Fig. 9: suspended mass 502) a first variable capacitor (Fig. 9:  finger extensions from 502 suspended mass form capacitor with electrodes on two opposing sides of the mass 502)  formed by the suspended region (Fig. 9: suspended mass 502) and the first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) to provide a first electrostatic force  [0030:  As discussed above with respect to the force equation, the damping force generated based on V.sub.SENSE is proportional to mass velocity. Accordingly, electronic damper 308 generates V.sub.DAMP configured to apply to the mass of MEMS accelerometer 202 a force (e.g., force F.sub.e) that is proportional to the velocity of the mass] to the suspended region (Fig. 8: suspended mass 502) based on the electrical modulation signal [0028]; a second variable capacitor (Fig. 9 second opposite finger extension forms a second capacitor with the second electrodes) formed by the suspended region (Fig. (Fig. 8: second modulation electrode: 508 & 510) 8: suspended mass 502) based on the electrical modulation signal [0028]; and a sensing structure (Figs. 8 & 9:  sensing terminals 513 or 515) configured to generate [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., Vo of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7)], responsive to the first suspended region (Fig. 8: suspended mass 502) experiencing an acceleration [0033:  a constant voltage on a capacitor formed by a mass and the frame (e.g., by applying a constant DC voltage, VDC, to the electrodes of MEMS accelerometer 302) and generates the output voltage, VO, which is proportional to a velocity of the mass of the accelerometer whereby acceleration is calculated],  that causes movement of the suspended region (Fig. 8: suspended mass 502)  in the rotational direction [0034: (e.g., the mass formed by MEMS accelerometer 202 having a frame suspended from a substrate) to resonate in a first direction (e.g., x-direction) with a first resonant frequency and first bandwidth. In at least one embodiment of MEMS gyroscope 800, a sensor (e.g., accelerometer 202) senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction) with a second resonant frequency, which is frequency offset from the first resonant frequency, and a second bandwidth. In general, matching the drive mode and sense mode resonant frequencies amplifies the sense mode vibrations by the sense mode resonator quality factor], an electrical sensing signal (Vo) that indicates the position of the suspended region (Fig. 8: suspended mass 502) relative to the fixed region (Fig. 8:  501)[0034] and includes a frequency-modulated component that is a function of the acceleration and a function of a frequency of the electrical modulation signal [0028:  displacement measurement is based on measuring an AC current of the capacitive system (e.g. first frequency modulated component). In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal (e.g. first frequency modulated component) are applied to a first electrode (e.g., capacitor fingers 504 and 506 and 508 & 510, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3)]. 

Note regarding the preamble of Claim 1 citing the intended use of a portable electronic device.  When reading the preamble in the context of the entire claim, the recitation of a portable device 

Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor and a processing unit electrically coupled to the accelerometric sensor.

Comi teaches an intended use for an accelerometric sensor in a portable electronic device (Fig. 3: 18 electronic apparatus 18) [Col. 9 lines 5-15 a portable apparatus, such as a laptop, a palm-top, or a photographic camera or a video-camera], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18] and Comi teaches a processing unit (19) electrically coupled to the accelerometric Sensor (16) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices that contain a processor as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the 

Claims 2 & 18. Dependent on the electronic device of respective claims 1 & 14. Smith does not explicitly disclose:
	1) a portable electronic device, comprising: an accelerometric sensor.
2) an input/output device coupled to the processing unit, the input/output device including a keypad and a display.   

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) Comi teaches an input/output device [Col.9 lines 15-25: laptop or personal digital assistant] coupled to the processing unit ) [Col. 9 lines 5-15: further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management of said electronic apparatus 18]  the input/output device including a keypad and a display [Col. 9 lines 5-15 a portable apparatus, such as a laptop or personal digital assistant], further comprises a control unit 19 (for example, a microprocessor control unit), electrically connected to the electronic reading circuit 15 so as to receive the measurements of acceleration for carrying out operations of control for management (e.g. laptop and microprocessor use input/output interfaces such as keypads and displays of said electronic apparatus 18] 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices such as cameras, video cameras, PDAs and laptops that contain a processor with input/output keypad as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device 

Claims 3 & 19. Dependent on the portable electronic device of respective claims 2 & 14.  
Smith does not explicitly disclose: 
	1) a portable electronic device, comprising: an accelerometric sensor.
2) the processing unit includes at least one of a cellphone, personal digital assistant, portable computer, photographic- camera, video-camera, or wearable device circuitry.  

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

With regard to 2) Comi teaches the processing unit (Fig. 3: 19 microprocessor) includes  palm-top, portable computer and photographic- camera, video-camera [Col. 19 lines 5-15: a laptop, a palm-top, or a photographic camera or a video-camera].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Comi’s disclosure of accelerometric sensors used in portable electronic devices such as cameras, video cameras, PDAs and laptops that contain a processor with input/output keypad as motivation to use Smith’s accelerometric sensor in a portable electronic device with a processor because the compact accelerometric design improves the utility of the mobile device by adding additional inertial guidance function to a compact portable device and the accelerometric measurements provide data to programs in the processor that expands the utility of the device within a compact design [Boser 0009].

Claims 4 & 15. Dependent on the electronic device of respective claims 1 & 14. Smith  the processing unit further comprises: a capacitance-to-voltage converter (Fig. 4B: converter 410)  configured to receive the electrical sensing signal and configured to generate an output voltage signal (Vo) [0031:   In at least one embodiment, electronic damper 308 includes single-ended to differential signal conversion circuitry (e.g., circuit 410) and receives a voltage level (e.g., V.sub.CMPLUSDC) that is the common mode voltage plus a DC voltage of a differential signal output by MEMS device 202. Other embodiments of MEMS system 300 include additional or different circuits. In at least one embodiment of MEMS system 300, rather than applying a damping control signal generated using continuous time feedback, a digital solution and/or switched capacitor implementation may be applied] having a value indicating a value of the first variable capacitor and thereby [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., V.sub.O of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7). In at least one embodiment of MEMS accelerometer 202, the frequency of the AC signal is higher than the frequency of capacitance variations] a deviation of the suspended region (Fig. 8: suspended mass 502) along the translational or rotational direction [0028]; a high-pass filter (Fig. 6B: 309 Bandpass) coupled to the capacitance-to-voltage converter (Fig. 6B: 302 x->C converter) to receive the output voltage signal (Vo) and configured to filter (309) the output signal (Vo) to remove selected contributions from the output voltage signal (Vo) and to provide a filtered output signal [0033:  The output voltage V.sub.O is proportional to a motional current that indicates a rate of change of capacitance of MEMS accelerometer 302. In at least one embodiment of system 600, an amplifier (e.g., sensing amplifier 204) gains that output voltage and provides the amplified output signal as the sensor output (e.g., V.sub.SENSE) having voltage levels proportional to the velocity of the mass] ; and a demodulator (308) coupled to the high-pass filter (309) to receive the filtered output signal and configured to receive the electrical modulation signal [0026: an amplifier (e.g., sensing amplifier 204) gains the AMP) to a demodulator (e.g., demodulator 206), which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., VSENSE) having voltage levels proportional to the displacement of the mass with respect to the frame], the demodulator (308) configured to generate a demodulated output signal indicating the deviation of the suspended region (Fig. 8: suspended mass 502) but having a frequency that is different than a frequency of the output voltage signal (Vo) from the capacitance- to-voltage converter (Fig. 6B: 302 x->C converter) [0028:  the frequency of the AC signal is higher than the frequency of capacitance variations. The device illustrated in FIG. 7 is exemplary only and other suitable MEMS accelerometer structures having different dimensions or using different sensing techniques may be used]. 
Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) The intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 7. Dependent on the electronic device of claim 1. Smith further discloses the first modulation electrode (Fig. 8: first modulation electrode: 504 & 506) has a first fixed surface (Fig. 8:  frame on one side with electrodes 504& 506) and a second fixed surface parallel to one another (Fig. 8: frame 514 opposite side with electrodes 508 & 510); and the suspended region (Fig. 8: suspended mass 502) comprises a main body (Fig. 8: suspended mass 502 internal square) and the control element (Fig. 8: capacitive fingers 508 extended between electrodes 504 & 506) that includes an elongated element  (Fig. 8:  520  projects between electrodes 504 & 506 and 522 protrudes between 508 & 510) projecting towards an outside of the main body to extend between the first and second fixed surfaces (Fig. 8:  520  projects between electrodes 504 & 506 and 522 protrudes between 508 & 510), said elongated element (Fig. 8: 520 and 522 each with parallel outside facing mobile surfaces) having a first mobile surface and a second mobile surface (Fig. 8: 520 and 522 each with parallel outside facing mobile surfaces) facing the first and second fixed surfaces (Fig. 8: inside surfaces of 504 & 506 face 520 surfaces and inside surfaces of 508 & 510 face 522 surfaces), respectively. 

Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
 
Claim 8. Dependent on the electronic device of claim 1. Smith further discloses the accelerometric sensor (Fig. 9) is an out-of-plane acceleration sensor [0026:  Referring to FIG. 2, an exemplary sensor system (e.g., system 200) includes a MEMS accelerometer (MEMS accelerometer 202). MEMS accelerometer 202 may be a single axis accelerometer or a multi-axis accelerometer. In at least one embodiment, MEMS accelerometer uses capacitive sensing] that includes: a second modulation electrode (Fig. 8: second modulation electrode: 508 & 510) fixed to the fixed region (Fig. 8:  501), the suspended region (Fig. 8: suspended mass 502) overlying the first and second modulation electrodes (Fig. 8: second modulation electrode: 508 & 510); and elastic suspension elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] coupling the suspended region (Fig. 9: suspended mass 502) to the fixed region (Fig. 9:  and configured to enable rotation (Fig. 9:  the center of proof mass is able to twist using a rotation point) of the suspended region (Fig. 9: suspended mass 502) about an axis of rotation parallel (Fig. 9: rotation in the same plane as the capacitive electrodes 520 and 522) to a surface of main extension (Fig. 9: capacitive electrodes 520 and 522) of the suspended region (Fig. 9: suspended mass 502).  
Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 9. Dependent on the electronic device of claim 1.  Smith further discloses the accelerometric sensor (Fig. 8) is an in-plane acceleration sensor [0026:  Referring to FIG. 2, an exemplary sensor system (e.g., system 200) includes a MEMS accelerometer (MEMS accelerometer 202). MEMS accelerometer 202 may be a single axis accelerometer or a multi-axis accelerometer. In at least one embodiment, MEMS accelerometer uses capacitive sensing] and includes elastic suspension  elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] that couple the suspended region (Fig. 8: suspended mass 502) to the fixed region (Fig. 8:  501) and are configured to enable a translation of the suspended region (Fig. 8: suspended mass 502) with respect to the bearing structure along an axis of translation [0026:  The difference in displacement of the mass and the frame, e.g., displacement x=xf-xm, where xm is the position of the mass and xf is the position of the frame (e.g., substrate), can be used to determine acceleration of device 100].
Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 11. Dependent on the method according to claim 10. Smith further discloses  processing the electrical sensing signal (Fig. 3: Vo) includes: generating, based on the electrical sensing signal (Fig. 3: Vo), an electrical signal to be filtered [0026:  which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., V.sub.SENSE) having voltage levels proportional to the displacement of the mass with respect to the frame. In at least one embodiment, a low-pass filter (not shown) is used to reduce or eliminate high frequency components before delivering the signal to a signal processor or other load circuit, which is illustrated by a representative load having R.sub.LOAD and C.sub.LOAD], the electrical signal to filtered including a number of respective components, one of said respective components being a function of said frequency-modulated component (AC signal Fo); and filtering a d.c. (FDC) component of the electrical signal to be filtered [0028: an AC current of the capacitive system. In at least one embodiment of MEMS accelerometer 202, a DC bias signal and AC excitation signal are applied to a first electrode (e.g., capacitor fingers 504 and 506, which are configured to receive a differential signal) and changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., Vo of FIG. 3)] to thereby generate an electrical signal to be demodulated (Fig. 3: demodulator 204) [0026:  In at least one embodiment of system 200, an amplifier (e.g., sensing amplifier 204) gains the output signal and provides the amplified output signal (e.g., V.sub.AMP) to a demodulator (e.g., demodulator 206), which demodulates the amplified output signal (e.g., by multiplying the amplified output signal with the original excitation signal using a mixer) to obtain a DC signal (i.e., baseband signal, e.g., VSENSE) having voltage levels proportional to the 

Claim 12. Dependent on the method according to claim 11.  Smith further discloses  processing the electrical sensing signal [0026] includes generating, starting from the electrical signal to be demodulated [0033], a demodulated output signal that indicates said acceleration and is at a frequency lower [0033: (e.g., filter 309) having a pass band centered around the resonant frequency of MEMS accelerometer 302 limits the frequency band of the amplified output signal to thereby generate VSENSE. In at least one embodiment, electronic damper 308 introduces a gain of Kd before providing the electronic damping control signal (meaning that the frequency was reduced in the demodulator and has to be amplified again prior to feedback] than the frequency of said frequency-modulated component [Fig. 2 the frequency-modulated component is amplified (Fig. 3 amplifier 204) prior to entering demodulator where the signal is separated lowering the frequency]. 
 
Claim 17. Dependent on the electronic device of claim 16. Smith further discloses the sensing structure (Fig. 8:  electrode 513 & 515) includes a second sensing capacitor (Fig. 8:  electrode 515) [0028:  received from a second electrode [e.g., terminal 513 or 515 of MEMS accelerometer 202)] that includes a second conductive plate [0032:  receives the damping control signal and applies it to a capacitive transducer (e.g., a parallel plate finger capacitor or comb drive) that generates a damping force (i.e., a force proportional to the velocity of the proof mass) on the proof mass]  fixed [0028:  changes in capacitance resulting from displacements of the mass 502 are measured based on a signal (e.g., VO of FIG. 3) received from a second electrode (e.g., terminal 513 or 515 of MEMS accelerometer 202 of FIG. 7). In at least one embodiment of MEMS accelerometer 202] to the fixed region (Fig. 8:  501) and a second portion of the suspended region (Fig. 8: suspended mass 502) that overlies the second conductive plate [0032: receives the damping control signal and applies it to a capacitive , the first and second plates being arranged specularly (Fig. 8: 513 mirror image installation from 515) with respect to the axis of rotation (Fig. 8: center of mass 502 is axis of rotation to twist).
Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claim 20. Dependent on the electronic device of claim 14.  Smith further discloses an anchorage fixed (Fig. 9: frame 202) to the fixed region (Fig. 9:  501) [0028:  suspended from a substrate of the integrated circuit (e.g., substrate 501) using flexible beams (e.g., beams 512) anchored on one end to the substrate. In at least one embodiment of MEMS accelerometer 202, a parallel plate capacitor is formed by capacitor fingers 504 and 506 of a frame of accelerometer 202 (e.g., frame 514)], wherein the suspended region (Fig. 9: suspended mass 502) includes a central opening [Fig. 9: frame 202 with open area for suspending the suspended region] the anchorage (Fig. 9: frame 202)  extends in the central opening [Fig. 9: frame 202 with open area for suspending the suspended region], and the elastic suspension elements [0025:  Referring to FIGS. 1A and 1B, a typical accelerometer (e.g., device 100) includes a proof mass (e.g., mass 102) having a mass m anchored to a frame (e.g., frame 106) by a flexible spring (e.g., spring 104) having a spring constant k. Due to mass inertia, motion of proof mass 102 lags motion of frame 106] are coplanar (Fig. 9: 202 frame coplanar to 502 suspended mass) to the suspended region (Fig. 9: suspended mass 502), extend through the opening [Fig. 9: frame 202 with open area for suspending the suspended region]  between the anchorage (Fig. 9: frame 202) and opposite points (Fig. 9: frame 202 with anchorage connections in the opening to the suspended region mass 502) of a portion of the suspended region (Fig. 9: that delimits the opening [Fig. 9: frame 202 with open area for suspending the suspended region], and are aligned along the axis of rotation (Fig. 9: x-axis and y-axis rotation and the twist rotation in two dimensions).

Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.

Claims 5-6, 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Boser in further view of McNeil (US 6845670; “McNeil”).

Claim 5. Dependent on the electronic device of claim 1.  Smith does not explicitly disclose: 
a portable electronic device, comprising: an accelerometric sensor.
the suspended region includes a cavity that is bounded by a first cavity sidewall of the suspended region; and the sensing structure includes a first conductive plate fixed to the fixed region and extending into the cavity, the first conductive plate and the first cavity sidewall forming a first sensing capacitor.  

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches a two axes accelerometer (Fig. 3) with a suspended region (Fig. 3: central mass 235) includes a cavity that is bounded by a first cavity (Fig. 3: central mass 235 with cavity formed by 241) sidewall  of the suspended region (Fig. 3: central mass 235 with opening having capacitors 241 on each side of the cavity); and the sensing structure (Fig. 3: 251 & 252) includes a first conductive plate (Fig. 3: 251 first  & 252 second on substrate) fixed to the fixed region (Fig. 3: frame 237) [Col. 2 lines 8-25:   fixed fingers 253 and 254, respectively, which are anchored to the substrate] and extending into the cavity (Col. 2 lines 9-20: the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change), the second conductive plate and the second cavity sidewall forming a second sensing capacitor,[Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s suspended region capacitive cavities to add sensing capacitors in both x and y axes to Smith’s suspended region because removing an outer layer of capacitors (Smith’s Fig. 9: outside capacitor 802, 804, 808 & 810) and modifying the suspended region with capacitive cavity sensing provides a compact size efficient accelerometer for use in smaller electronic devices [McNeil Col. 1 lines 20-35].

Claim 6. Dependent on the electronic device of claim 5.  Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.
the cavity is bounded by a second cavity sidewall of the suspended region; and the sensing structure includes a second conductive plate fixed to the fixed region and extending into the cavity, the second conductive plate and the second cavity sidewall forming a second sensing capacitor.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches a two axes accelerometer (Fig. 3) with a suspended mass (Fig. 3: central mass 235) with the fixed capacitors (Fig. 3: fixed capacitors 251 & 252 on substrate) is bounded by a second cavity sidewall (Fig. 3: 241 second sidewall) of the suspended region (Fig. 3: central mass 235 with opening having capacitors 241 on each side of the cavity); and the sensing structure  includes a second conductive plate (Fig. 3: 251 & 252 on substrate) fixed to the fixed region (Fig. 3: frame 237) [Col. 2 lines 8-25:   fixed fingers 253 and 254, respectively, which are anchored to the substrate] and extending into the cavity (Col. 2 lines 9-20: the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change), the second conductive plate and the second cavity sidewall forming a second sensing capacitor,[Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s suspended region capacitive cavities to add sensing capacitors in both x and y axes to Smith’s suspended region because removing an outer layer of capacitors (Smith’s Fig. 9: outside capacitor 802, 804, 808 & 810) and modifying the suspended region with capacitive cavity sensing provides a compact size efficient accelerometer for use in smaller electronic devices [McNeil Col. 1 lines 20-35].

Claim 13. Dependent on the method according to claim 10.  Smith does not explicitly disclose:
generating the electrical sensing signal includes generating the electrical sensing signal based on a signal received from a conductive plate extending from the bearing structure into a cavity of the suspended region and forming a sensing capacitor with a sidewall of the cavity. 

McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches generating the electrical sensing signal [Col. 2 lines 8-20:  The device is provided with electronic circuitry which converts these capacitive changes to signals representative of the acceleration along the X and Y axes] includes generating the electrical sensing signal based on a signal received [Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change]  from a conductive plate (Fig. 3: fixed capacitors 251 & 252 on substrate)   extending from the bearing structure (Fig. 3: 237 substrate)[Col. 2 lines 8- into a cavity (Fig. 3:  sensing capacitive fingers form sidewalls and an open cavity for the fixed capacitor 251 & 252) of the suspended region (Fig. 3: suspended region 235) and forming a sensing capacitor with a sidewall of the cavity (241)  [Col. 2 lines 8-25 the capacitances between the moving fingers 241 and the fixed fingers 251, 252 change].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s suspended region capacitive cavities to add sensing capacitors in both x and y axes to Smith’s suspended region because removing an outer layer of capacitors (Smith’s Fig. 9: outside capacitor 802, 804, 808 & 810) and modifying the suspended region with capacitive cavity sensing provides a compact size efficient accelerometer for use in smaller electronic devices [McNeil Col. 1 lines 20-35].
 
Claim 16. Dependent the electronic device of claim 14.  Smith further discloses the sensing structure (Fig. 8:  electrode 513) includes a first sensing capacitor (Fig. 8:  513) that includes a first conductive plate [0034 MEMS gyroscope 800, a sensor (e.g., accelerometer 202) senses a displacement of an inner mass (e.g., mass 502) in an orthogonal direction (e.g., y-direction) with a second resonant frequency, which is frequency offset from the first resonant frequency, and a second bandwidth. In general, matching the drive mode and sense mode resonant frequencies amplifies the sense mode vibrations by the sense mode resonator quality factor] fixed to the fixed region (Fig. 8:  513 & 515) Smith does not explicitly disclose:
a portable electronic device, comprising: an accelerometric sensor.
a first portion of the suspended region that overlies the first conductive plate.

With regard to 1) the intended use of a portable electronic device is taught with motivation to combine in the rejection of Claim 1.
With regard to 2) McNeil teaches a two axes accelerometer (Fig. 3).  McNeil further teaches a first portion (Fig. 5: 52 suspended region extension) of the suspended region (Fig. 5: central that overlies the first conductive plate (Fig. 5:  capacitive plate 71) [Col. 6: lines 1-5:  a first portion of the suspended region that overlies the first conductive plate].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use McNeil’s overlapping of the suspended regions extensions that overlies the first conductive plate as an arrangement for the Smith’s sensing electrodes because the overlying suspended region over a sensing capacitor provides a reliable arrangement for the capacitors to measure the movement of the suspended region relative to the fixed substrate in an arrangement that reduces axis cross-talk [McNeil Col. 1 lines 55-67].  
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20140165691  
STEWART; ROBERT E.
Has similar signal conditioning but does not have the same electrode configuration
US 20090025477  
Pilchowski; Jorg et al.
Electrodes at ends partially read on base claims
US 20100154541  
Cazzaniga; Gabriele et al.
Has capacitive electrodes built into the suspended region but the electrode layout is not the same
US 8671756 
Comi; Claudia et al.
Has suspended electrodes and some overlap into suspended region.
JP 2010243479 
AKASHI, TERUHISA et al.
Has similar electrodes and has capacitive sensors in the suspended region
US 20170285061  
LANGEVERDER G et al.
Similar signal conditioning but does not have the same electrode configuration
US 20120132003  
COMI C et al.
Has suspended electrodes and some overlap into suspended region.


Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856